Citation Nr: 0505619	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an earlier effective date for service 
connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which granted service connection for PTSD 
and diabetes mellitus.  

In December 2001 the veteran submitted a claim for an earlier 
effective date for service connection for diabetes mellitus.  
The veteran indicated he wished to appeal the 50 percent 
rating assigned for PTSD in an April 2002 statement.  In 
September 2002 the RO issued a statement of the case to the 
veteran which included only the issue of the evaluation of 
PTSD.  The veteran submitted his substantive appeal in 
October 2002.  For that reason the Board has concluded the 
only issue currently ready for appellate adjudication is the 
initial rating for PTSD.  

The issue of an earlier effective date for service connection 
for diabetes mellitus is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's symptoms of PTSD are mild to moderate 
symptom and only cause intermittent impairment in social and 
occupational functioning.  

2.  Major depression, cyclothymic disorder and cannabis abuse 
have also been diagnosed.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim arises from a notice of disagreement, 
raising the issue of a higher initial rating for PTSD.  The 
VA General Counsel has addressed the applicability of the 
notice requirements of Veterans Claims Assistance Act (VCAA) 
in such cases.  If, in response to notice of its decision on 
a claim for which VA has already given the 38 U.S.C.A. 
§ 5103(a) (West 2002) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGPREC 8-2003.  

In this instance the RO did not provide the veteran notice of 
38 U.S.C.A. § 5103(a) in conjunction with his claim for 
service connection for PTSD.  The RO did in April 2002 notify 
the veteran of the provisions of 38 C.F.R. § 5103(a) after 
service connection was granted for PTSD in December 2001.  

The RO obtained the veteran's records of VA outpatient 
treatment, afforded him two VA psychological evaluations and 
obtained his records from the Social Security Administration.  
The veteran has consistently stated he was not receiving 
treatment from any other medical provider for his service-
connected PTSD.  There is no indication in the claims folder 
that any other relevant evidence has not been obtained.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2003).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2004).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  The veteran's service 
personnel records reveal he served in the Republic of Vietnam 
from October 1967 to October 1968.  He was awarded a Combat 
Infantryman's Badge and a Purple Heart.  

The veteran filed his claim for service connection for PTSD 
in February 2000.  The RO arranged for the veteran to be 
evaluated by VA in July 2001.  The evaluation included a 
mental status examination, a clinical interview, 
administration of a personality assessment inventory and a 
PTSD survey.  The VA psychologist noted the veteran was 
appropriately dressed.  The veteran displayed moderate 
psychomotor agitation with a fair amount of fidgeting and 
shifting of his posture.  His expressive, reactive and 
spontaneous movements were within normal limits.  His speech 
was unremarkable.  His mood was anxious.  His affect was 
moderately elevated with a fairly labile change pattern.  He 
was alert, oriented to person, place and time.  He had some 
moderate difficulty with attention and concentration.  He 
displayed no ruminations, obsessions, delusions or 
compulsions.  He denied suicidal ideation, but reported some 
fleeting homicidal ideations and trouble with anger.  The 
veteran reported re-experiencing some traumatic events, such 
as recurrent recollections, dreams and intense psychological 
distress in situations that reminded him of traumatic events.  
He avoided stimuli associated with the trauma and had a 
general numbing of responsiveness.  He had persistent 
symptoms of increased arousal, with sleep impairment, 
irritability and outbursts of anger.  He had some difficulty 
concentrating and an exaggerated startle response.  The 
veteran's achieved a total frequency and severity score of 
65.  A cutoff score of 70 was usually recommended for 
moderate PTSD.  The veteran qualified to a mild degree.  The 
veteran was in a chaotic financial situation following his 
divorce three years previously.  The veteran denied any 
history of treatment for mental or emotional distress.  The 
veteran reported a moderately social existence.  He had some 
friends and acquaintances he interacted with on a regular 
basis and some desire for heterosexual intimate contact.  
Mild PTSD was diagnosed.  A Global Assessment of Functioning 
(GAF) of 55 was assigned.  

In his discussion, the VA psychologist indicated the GAF 
assigned represented moderate symptoms of PTSD.  He noted the 
veteran had handled his symptoms well prior to a recent 
exacerbation of his stressful situation (divorce and 
resulting financial difficulties).  The veteran was 
administered the PAI to confirm the presence of PTSD symptoms 
and clarify the degree of distress caused by PTSD.  The 
veteran endorsed on two of ten indices of the diagnosis of 
PTSD, which suggested only mild distress related to PTSD.  

In January 2002 the veteran submitted a statement from his 
former spouse.  She wrote that she was married to the veteran 
for 17 years and divorced from him in 1997.  The veteran had 
a temper.  He took his hateful feelings out on everyone 
around him.  At night he stayed up late, sometimes all night.  
He talked about Vietnam continuously.  He would grind his 
teeth at night and have night sweats and bad dreams about 
Vietnam.  He had anxiety attacks, and drank quite a bit in 
the early years.  She thought the veteran was still fighting 
the war in his head.  He had an obsessive compulsive 
personality.  He suffered from depression about Vietnam.  One 
never knew when he would explode.  The littlest things would 
set him into a rage.  He had problems with his family and 
with her two daughters.  He had difficulty keeping 
appointments.  Sometimes he just spaced out and would talk to 
himself.  

From February 2002 to April 2002 the veteran was seen at VA 
for individual therapy.  

In March 2002 the veteran was seen by a physician for a 
psychiatric evaluation related to agitated depression.  The 
veteran described periods when he had bursts of energy with 
racing thoughts, increased talking, increased activity, 
increased projects, feelings of cognitive confusion and 
feeling as if he should abruptly take off driving.  During 
those periods he had a degree of increase in spending and 
increase in sexuality.  His family history was positive for a 
brother with alcoholism and both his mother and sister had 
mood swings.  The veteran was angry and bitter over his 
difficulties establishing VA benefits.  The diagnoses were 
PTSD, probable bipolar disorder and chronic pain syndrome.  

May 2002 VA records reveal the veteran was being bothered by 
a recurring dream or flashback of an actual experience in 
Vietnam.  

July 2002 records noted the veteran had demonstrated 
disruptive behavior.  He had exhibited uncontrolled anger, 
profanity, intimidation, hitting and kicking the furniture 
and walls, and arriving without an appointment and demanding 
to be seen immediately.  

A letter from the Social Security Administration reveals the 
veteran was awarded disability benefits effective January 
2003.  

A VA psychological evaluation was conducted in September 
2003.  The veteran was dressed appropriately and his hygiene 
was excellent.  He displayed a moderate degree of psychomotor 
agitation.  His speech was unremarkable.  He reported his 
mood was irritable and anxious with bouts of sadness.  His 
affect was moderately elevated.  His ability to accomplish 
attention and concentration tasks was adequate.  He had fair 
judgment.  He was oriented to person, place and time.  He 
displayed no obsessions, delusions or hallucinations.  The 
veteran reported a good deal of agitation, irritation and 
difficulties with concentration and attention.  These were 
related to mood stability.  The examiner noted he probably 
qualified for the cyclothymic diagnosis.  He reported some 
minimal use of alcohol and marijuana.  He used them as a form 
of self-medication, and refused prescribed medications for 
stabilization of his mood.  The veteran was continuing to 
work sporadically and independently.  The diagnoses included 
PTSD, cyclothymic disorder and cannabis abuse.  A GAF of 50 
was assigned based on all diagnoses signifying serious to 
severe difficulties.  

The veteran's records were obtained from the Social Security 
Administration in October 2003.  They noted the veteran had 
cervical radiculopathy, carpal tunnel syndrome on the right, 
degenerative joint disease of the right knee and severe 
degenerative changes in the left shoulder.  In a May 2002 
statement the veteran indicated he was no longer able to work 
due to his physical health, related to diabetes, wounds, 
stress, and advancing age.  The veteran had lost his income 
due to divorce and foreclosure on his farm and coffee shops 
he owned.  The psychiatric review indicated diagnoses of an 
affective disorder and a personality disorder.  His 
functional limitations and mental residual functioning 
questionnaires noted only moderate limitations of 
functioning.  A mental status examination in September 2002 
revealed the veteran was working operating hay cutting 
equipment 25 to 30 hours a week.  He also worked 10 hours for 
a real estate company on commission.  He also cleaned floors.  
He had worked as a farmer for 25 years until 1997.  The 
divorce from his wife caused serious business and financial 
problems and he had to sell his businesses.  He had been 
arrested for assault and battery five or six times.  The 
examiner noted the veteran had some mild symptoms of PTSD.  
He had some dreams in the past about things that happened in 
Vietnam.  They only occurred about twice a year.  He had some 
recurrent daytime recollections.  He did not appear to have a 
serious need to avoid triggers of recollections.  He was more 
angry about the VA system.  He was a little bit depressed.  
He had been much more depressed several years ago.  His sleep 
was adequate.  His appetite was adequate.  There was no 
psychomotor agitation.  He was not generally tearful.  He had 
never attempted suicide, nor had any suicidal ideation.  
Major depressive disorder and a personality disorder were 
diagnosed.  A GAF of 65 was assigned.  

The psychologist for SSA in September 2002 noted the 
following in his discussion.  The veteran had had some 
serious economic setbacks and had not been able to maintain 
his farming business and his coffee house business.  He had 
been depressed several years ago as a result.  He had 
complaints that his physical ability to work had been 
compromised by his back pain, low energy due to diabetes and 
continuing neck pain from cervical spurs.  His ability to 
perform work-related mental activities appeared to be pretty 
good.  He could understand things without difficulty.  His 
ability to actually remember things and maintain 
concentration was adequate.  His ability to persist mentally 
appeared adequate.  His ability to interact socially appeared 
to be improving.  His anger was more contained and directed 
primarily toward authority figures.  His general adaptability 
seemed adequate for some kinds of work.  He was actually 
working nearly full-time.  In his opinion, the veteran did 
not appear to have PTSD, but appeared to be depressed and was 
getting better.  He did not appear to have significant 
symptoms of PTSD.  

The Board compared the veteran's symptoms of PTSD with the 
criteria for a higher evaluation of 70 percent.  The veteran 
did not exhibit any suicidal ideation, obsessions rituals, 
illogical obscure or irrelevant speech, spatial 
disorientation, or neglect of his personal appearance.  The 
veteran did exhibit some depression but it was not continuous 
and does not appear to effect the veteran's ability to 
function independently.  In addition, the psychologist in 
September 2002 noted the veteran suffered from major 
depression, not PTSD.  The veteran also has friends and 
acquaintances and maintains a social life.  There is no 
evidence that the veteran's difficulties with authority were 
ever job related.  The primary focus of his anger is VA.  
There is nothing in the record which indicates his anger ever 
affected his job performance.  It is clear that his anger did 
adversely effect his marriage.  

The Board did not limit its consideration to only the 
symptoms listed in the Diagnostic Code,  The specified 
factors for each incremental psychiatric rating are not 
requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Any analysis 
should not be limited solely to whether the symptoms listed 
in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria 
in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  

In Mauerhan, the Court rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  The Court indicated that the symptoms listed in the 
regulation were not intended to be an exhaustive list, but 
rather served as examples of the type and degree of the 
symptoms as would justify a particular rating.  The Court 
also pointed out that the Board was not precluded from 
consideration of additional or other criteria in reaching its 
determination as to the degree of impairment resulting from a 
psychiatric disorder.  Mauerhan, 16 Vet. App. at 442-444.

In this instance the examiners have consistently 
characterized the veteran's symptoms of PTSD as being of 
moderate or mild degree.  The Board did note the GAF scores 
ranging from 50 to 65.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32.  
They are indicative of moderate impairment, except for the 50 
assigned in September 2003 which indicated severe impairment.  
The 50 GAF assigned in September 2003 encompassed not just 
impairment related only to PTSD, but to cyclothymic disorder 
and cannabis abuse.  There is nothing in the record which 
supports a finding that the symptoms of PTSD are more than 
moderate or mild.  

The preponderance of the evidence is against the claim for an 
initial rating higher than 50 percent for PTSD.  The Board 
has concluded there is no basis for assigning a staged rating 
in this case.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The severity of the symptoms of PTSD reported during the 
rating period have not varied.  The increase in disability 
noted in the September 2003 VA examination report was 
attributed to cyclothymic disorder, not PTSD.  The veteran's 
complaints of irritation, agitation and difficulty 
concentrating were attributed to the cyclothymic disorder 
diagnosis.  The VA psychologist in September 2003 and the VA 
physician in March 2002 both diagnosed another psychiatric 
disorder other than PTSD.  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  


REMAND

As is noted in the introduction, the veteran has submitted a 
timely notice of disagreement to the RO's decision assigning 
an effective date for service connection for diabetes 
mellitus.  The claims folder does not contain a statement of 
the case issued to the veteran by the RO as to that issue.  
Accordingly, the Board must remand this claim to the RO for 
issuance of a statement of the case on such issue, and to 
give the veteran an opportunity to perfect an appeal by 
thereafter filing a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In view of the foregoing, this case is REMANDED for the 
following development:

The appellant should be provided a 
statement of the case (SSOC), which 
includes the issue of an earlier 
effective date for service connection for 
diabetes mellitus and notice of all 
relevant actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


